DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Allowable Subject Matter
The indicated allowability of previous dependent claim 10, now incorporated in independent claim 1, is withdrawn in view of the newly discovered references to Lee et al. (US 2018/0190936) and Vesamaa (US 5,558,923).  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vesamaa (US 5,558,923).
Vesamaa discloses a flexible element (Figs. 1-4) comprising a first base layer (layer 3) and a second base layer (layer 1) which are oppositely arranged with each other, and at least one buffer layer (layer 2) sandwiched between the first base layer and the second base layer, wherein the flexible element is capable of bending around a bending axis (col. 5, lines 46-60), and a 
The limitation “configured to be disposed on a flexible display panel” in claim 1 has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. The preamble “configured to be disposed on a flexible display panel” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Regarding claim 6, Vesamaa discloses the wave shape being one of zigzag or sinusoidal shape (Figs. 1-3, layer 2).
Regarding claim 7, Vesamaa discloses the first base layer and the second base layer being made of a flexible material with a bending recovery capability (col. 5, lines 46-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN206610569) [hereinafter Xiao] in view of Lee et al. (US 2018/0190936) [hereinafter Lee].
Xiao discloses a flexible element (Figs. 1-6, structure 130) configured to be disposed on a flexible display panel (see abstract), the flexible element comprising a first base layer (layer 132) and a second base layer (layer 133) which are oppositely arranged with each other, and at least one buffer layer (layer 131) sandwiched between the first base layer and the second base layer, wherein the flexible element is capable of bending around a bending axis, and a projection of the at least one buffer layer on a plane perpendicular to the bending axis is in a wave shape (Figs. 1-6, layer 131; see page 6). 
However, Xiao fails to disclose the first base layer and the second base layer respectively defining a plurality of apertures therein, wherein an extension direction of each of the plurality of apertures is the same as a direction of the bending axis.
Lee teaches a foldable display device including a plurality of apertures (1107) therein, wherein an extension direction of each of the plurality of apertures (1107) is the same as a direction of the bending axis for the purpose of providing flexibility so as to be foldable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible display element in Xiao to include a plurality of apertures as suggested by Lee in the first and second base layers, wherein an extension direction of each of the plurality of apertures is the same as a direction of the bending axis in order to improve the flexibility of the display device. 

Regarding claim 3, Xiao the first and second fixing layers being adhesive layers (Fig. 10; page 9, last paragraph).
Regarding claim 4, Xiao discloses the at least one buffer layer comprising metal (page 7, first paragraph).
Regarding claim 6, Xiao discloses the wave shape being selected from one of a zigzag or sinusoidal shape (Figs. 1-6).
Regarding claim 7, Xiao discloses the first base layer and the second base layer are made of flexible material with a bending recovery capability (see abstract; Figs. 1-6).
Regarding claim 11, Xiao discloses the at least one buffer layer is a plurality of buffer layers, adjacent buffer layers are separated by a spacer layer, the spacer layer and each buffer layer are adhered by an adhesive layer, and the plurality of buffer layers are different from each other at least in one of shape and size (Fig. 6; page 7, last paragraph and page 8, first paragraph).

Claims 1, 4, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0067638) [hereinafter Huang] in view of Lee et al. (US 2018/0190936) [hereinafter Lee].
Huang discloses a flexible element (Figs. 2A-2B) configured to be disposed on a flexible display panel (paragraphs [0003-0004), the flexible element comprising a first base layer (layer 210) and a second base layer (layer 230) which are oppositely arranged with each other, and at least one buffer layer (layer 220) sandwiched between the first base layer and the second base 
However, Huang fails to disclose the first base layer and the second base layer respectively defining a plurality of apertures therein, wherein an extension direction of each of the plurality of apertures is the same as a direction of the bending axis.
Lee teaches a foldable display device including a plurality of apertures (1107) therein, wherein an extension direction of each of the plurality of apertures (1107) is the same as a direction of the bending axis for the purpose of providing flexibility so as to be foldable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible display element in Huang to include a plurality of apertures as suggested by Lee in the first and second base layers, wherein an extension direction of each of the plurality of apertures is the same as a direction of the bending axis in order to improve the flexibility of the display device. 
Regarding claims 4 and 5, Huang discloses the at least one buffer layer comprising metal, such as aluminum (paragraph [0005]).
Regarding claim 6, Huang discloses the wave shape being a sinusoidal shape (Fig. 2A; paragraph [0037]).
Regarding claim 7, Huang discloses the first base layer and the second base layer are made of flexible material with a bending recovery capability (paragraphs [0004-0006]).



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781